Citation Nr: 0117441	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99-22 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1949 to January 
1970.  This matter is before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a March 1999 rating determination by the St. Petersburg, 
Florida, Regional Office (RO).

Irrespective of the March 1999 RO determination not to reopen 
the veteran's claim for service connection for a heart 
condition, the issue of new and material evidence will be 
adjudicated in the first instance, because this initial issue 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 196), aff'g 8 Vet. App. 1 
(1995).


FINDINGS OF FACT

1.  The RO initially denied the veteran's claim for service 
connection for a heart disorder in August 1993.

2.  The Board subsequently denied the veteran's claim for 
service connection for a heart disorder in April 1985. 

3.  The last final denial was by the RO in September 1995.  

4.  Evidence associated with the claims file since the 1995 
RO decision is not cumulative and is so significant in 
connection with the evidence previously assembled that it 
must be considered in order to fairly decide the merits of 
the claim.



CONCLUSIONS OF LAW

1.  The RO's September 1995 denial of the claim for service 
connection for a heart disorder is final.  38 U.S.C.A. 
§§ 7103, 7104, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
 20.1100, 20.1103 (2000).  

2.  As new and material evidence has been submitted, the 
claim for service connection for a heart disorder is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record shows that a rating decision denying the claim for 
service connection for heart disorder was rendered by the RO 
in August 1983.  In that decision, the RO concluded that the 
record failed to reveal an organic heart disease and the 
diagnosed functional heart murmur was a constitutional or 
developmental abnormality.  On appeal of that decision, the 
Board again denied the claim in April 1985.  The last final 
disallowance was by the RO in September 1995.  In that 
decision, the RO found that new and material evidence had not 
been submitted.  38 C.F.R. § 20.302(a) (2000).  

Decisions of the RO, if not timely appealed, are final and 
binding on the veteran, except that the claim may later be 
reopened by the submission of evidence that is both "new and 
material."  38 U.S.C.A. §§ 5108, 7105 (West 1991).

When it is determined that new and material evidence has been 
submitted, the VA must reopen a previously denied claim.  38 
U.S.C.A. § 7104(b) (West 1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that in order to 
reopen a previously and finally disallowed claim, there must 
be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).

For evidence to be deemed "new," it must not be cumulative 
or redundant of evidence already on file; to be "material," 
it must be relevant to, and probative of, the issue at hand.  
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (eliminating the Court-imposed requirement 
that the evidence in question, when considered along with all 
of the evidence of record, both new and old, be of sufficient 
probative value to change the outcome of the case).  Section 
3.156 only requires that the evidence in question, by itself, 
or when considered in conjunction with the evidence already 
of record, be of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, this is the standard that must be employed by the 
Board.  See 38 U.S.C.A. § 7104(c) (West 1991).  Moreover, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In the case of Winters v. West, 12 Vet. App. 203 (1999), the 
Court, citing Elkins v. West, 12 Vet. App. 209 (1999) held 
that the two-step process set out in Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998): the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.

However, subsequent to the above decisions, the law was 
changed and eliminated the well-grounded claim requirement 
set forth in 38 U.S.C.A. § 5107  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Therefore, once it is determined that 
new and material evidence has been submitted to reopen a 
claim, the merits of the claim must be evaluated.

Service medical records show that in February 1950 the 
veteran was hospitalized after an examination of the heart 
revealed a systolic murmur, most pronounced over the pulmonic 
area and in the third interspace to the left and over the 
apical area.  The murmurs varied with the respiratory cycle 
and position changes.  It was noted that exercise caused the 
murmur to become a little more pronounced.  The tracing of 
the electrocardiogram was interpreted to be within normal 
limits.  Chest X-rays were negative.  The diagnosis was 
functional heart murmur.  There was no disease of the 
cardiovascular system.  The remaining records between 1952 
and 1954 show intermittent complaints of chest pain but no 
diagnosis referable to a cardiovascular disease.  In November 
1955 the veteran complained of a history of retrosternal 
pressure pains without radiation.  Examination revealed red 
blotches over the sternum/heart area.  In January 1958 the 
veteran was treated for Thorazine-induced hypotension.  
Examination in February 1958 revealed a functional murmur at 
the pulmonic area.  A Grade I murmur, which was not 
transmitted was heard on exercise.  In March 1968 the veteran 
complained of dizziness of sudden onset, nausea and pain or 
irritation upon movement in the right pectoral region.  These 
symptoms were diagnosed as transient dizzy episode of unknown 
etiology.  Retirement examination in November 1969 showed the 
cardiovascular system was within normal limits.  

A January 1977 letter from H.A. Bliss, M.D. reported that the 
veteran's murmur was first discovered in 1950 and that there 
had been electrocardiographic abnormalities in 1976.  The 
examiner opined that the murmur was most likely valvular 
pulmonic stenosis of mild degree.  A February 1977 
echocardiogram showed asymmetric aortic valve pattern 
characteristic of bicuspid valve and that the multiple echoes 
were consistent with thickened and/or redundant leaflets.  It 
was noted that a healed endocarditis could not be excluded.  

Private treatment records dated from 1979 to 1982 show 
treated for various disorders.  An April 1982 X-ray report 
showed the heart size was at the upper limits of normal with 
a prominent left ventricular contour.  An 
electrocardiographic report dated in July 1982 showed sinus 
bradycardia and mild right ventricular conduction delay.  

A report from a private physician dated in 1984 noted that on 
examination in July 1983 the veteran had normal sinus rhythm 
with Grade I to II aortic systolic murmur without radiation.  
The clinical impression was bicuspid aortic valve.  

In April 1984, the veteran testified at his personal hearing 
before the RO.  At that time he gave a detailed history of 
his disability and described the manifestations thereof.  

Additional medical records dated from August 1992 to February 
1995 note ongoing treatment for heart problems.

In a September 1995 rating decision the RO found that new and 
material evidence had not been submitted dated in September 
1995.  

Added to the record since the September 1995 RO decision are 
private treatment records dated from May 1997 to August 1999, 
statements by the veteran's private physicians, dated in 
April 1997, June 1997, and April 2000 as well as a subsequent 
statement by the veteran and the transcript of the veteran's 
hearing before the undersigned in April 2001.

Of significance is an April 2000 letter from private 
physician I.M. Stone, M.D.  Dr. Stone reported that the 
veteran was currently under his care for aortic valve disease 
and in 1997 had open-heart surgery for aortic valve 
replacement because of severe aortic valve stenosis and 
insufficiency with a congenital bicuspid aortic valve.  Dr. 
Stone indicated that based on his experience in these 
matters, aortic valve disease undoubtedly had been present 
for "many, many, many" years prior to the aortic valve 
replacement and had slowly progressed over time to the point 
where it needed to be replaced.  Dr. Stone also noted that 
although this condition is possible to diagnose by physical 
examination alone most cardiologists agree that use of 
ultrasound makes the diagnosis more accurate and makes the 
assessment of severity much more accurate and reliable.  Dr. 
Stone concluded that consequently had cardiac ultrasound been 
available prior to the early 1970s it is probable that the 
veteran's aortic valve disease would have been identified 
sooner.  

At an April 2001 Travel Board hearing the veteran testified 
about the onset and severity of his heart condition.  He also 
testified to his current conditions and disability. 

Without engaging in a long discussion of the particulars of 
the evidence, the Board finds that the evidence submitted or 
associated with the record since the 1995 RO decision, in 
particular Dr. Stone's April 2000 medical opinion, is new, in 
the sense that it was not of record when the RO denied the 
claim in 1995.  This evidence is material because it provides 
a more complete picture of the circumstances surrounding the 
origin of the veteran's disability in terms of it possibly 
being the result of an in-service aggravation of a pre-
existing injury.  Hodge, supra.  Such evidence is significant 
and must be considered in order to fairly decide the merits 
of the claim.  Also, in view of the less stringent standard 
for materiality set forth in Hodge, the evidence is also 
material because it addresses one of the fundamental 
requirements for service connection-namely, evidence of 
aggravation of a pre-service disability (see Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992)), which was one of the 
reasons the RO denied the claim.  In view of the foregoing, 
the evidence cited above permits the claim to be reopened. 

The Board notes that, at the very least, the letter from Dr. 
Stone indicates that the veteran has a heart disorder that 
dates back to a period that appears to coincide with military 
service.  Thus, since this letter provides competent medical 
evidence of a current disability and of a possible 
correlation to service, which was not established when the RO 
denied his claim in September 1995, it is new and material to 
his case.  Thus, given the veteran's contentions, and 
resolving reasonable doubt in favor of the veteran, we find 
that Dr. Stone's statement as to the chronicity of the 
veteran's heart disorder meets the regulatory standard of 
evidence "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2000).  This provides a 
potential basis for service connection which must, at a 
minimum, be developed, particularly under the provisions of 
the VCAA. 

Therefore, the Board finds that the veteran has submitted new 
and material evidence to reopen his claim for a heart 
disorder.  This does not necessarily mean that the claim for 
service connection will be granted, although additional 
development is warranted as outlined in the Remand below.


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for heart condition, the claim is 
reopened.


REMAND

Under the circumstances of this case, and in view of the 
above, the Board finds that further development of this case 
is warranted.  Specifically, the RO should arrange for the 
veteran to undergo a medical examination to obtain a medical 
opinion as to the etiology of the veteran's heart condition.  
Such an examination and opinion appears necessary, as there 
is a reasonable possibility that such assistance will aid in 
the establishment of entitlement.  The veteran is hereby 
advised that failure to report to any scheduled VA 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
such examination, the RO should associate with the claims 
file copies of any notice(s) of examination that are sent to 
the veteran.

The Board also notes that during the pendency of this appeal, 
there has been a significant change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the record all 
outstanding pertinent medical records, to specifically 
include records from any VA facilities.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should also obtain outstanding pertinent 
medical records from any other source(s) or facilities 
identified by the veteran, as well as undertake any other 
development and/or notification action deemed warranted by 
the Act.  

Accordingly, the appeal is REMANDED to the RO for the 
following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA medical 
facilities, as well as from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and he and his 
representative so notified.  The veteran 
is also free to submit any pertinent 
medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo medical examination.

2.  Following receipt of proper 
authorization from the veteran, the RO 
should contact Dr. Stone and request 
copies of all medical records concerning 
treatment of the veteran, including all 
office treatment records.  Thereafter, 
the RO should seek a clarifying opinion 
from Dr. Stone.  He should be asked to 
review his April 2000 statement and 
comment on his prior opinion as to the 
probability of a relationship between 
service and any heart condition.

3.  Among the actions taken by the RO to 
comply with the change in the law, 
examination of the veteran should be 
conducted to more accurately determine 
the exact nature and etiology of his 
current heart disorder.  The entire 
claims folder and a copy of this remand 
must be provided to the examiner in 
connection with this opinion request.  
The examiner should be instructed to set 
forth a detailed history of symptoms as 
reported by the veteran as well as all 
pertinent findings.  Complete diagnoses 
should be provided.  The examination 
should include any diagnostic testing 
that is deemed necessary for an accurate 
assessment and the examiner should review 
the results of any testing prior to 
completing the report.  The examiner is 
requested to comment on the etiological 
significance, if any, of the service 
medical records.  Following the 
examination and a review of the complete 
record in the claims file, the examiner 
is requested to provide detailed to the 
following items:

a)  State as precisely as is 
feasible the diagnoses of all heart 
disorders the veteran currently has.

b)  For each diagnosis listed in 
response to item a, above, based on 
the examination findings in 
conjunction with the entire medical 
record, state a medical opinion as 
to the time of onset of the 
disorder, noting specifically 
whether the veteran had the disorder 
when he began service in 1950.

c)  For each diagnosis listed in 
response to item a, above, based on 
the examination findings in 
conjunction with the entire medical 
record, state a medical opinion as 
to whether disability resulting from 
the disorder increased while the 
veteran was in service.

d)  If, in response to item c, 
above, it is determined that 
disability increased in severity in 
service, state a medical opinion as 
to whether the increase in 
disability was beyond the normal 
progression of the disorder.

If the examiner is unable to answer any 
of the questions posed with any degree of 
medical certainty, he or she should 
clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed in a 
typewritten report.

4.  The RO should review the report of 
the examination to ensure that 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate this 
claim on appeal in light of all pertinent 
evidence and legal authority, to include 
the provisions of 38 C.F.R. § 3.655, as 
appropriate.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, which 
includes citation to and discussion of 
pertinent law and regulations.  The 
veteran and his representative should be 
given the opportunity to respond to the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 



